DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/2022 has been entered.
 
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-22, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Givoly (US Patent 7,496,670) in view of Akyol et al. (Pub. No. US20100115174)
As per claim 1, Givoly discloses a server system (fig.3, i.e., 300), comprising: 
a switching tier (fig.3, i.e., 310) configured to receive network packets and enable network connections between a plurality of servers (fig.3, i.e., 302, 302A); and 
a middle tier (fig.1, i.e., 108) comprising first servers of the plurality of servers (fig.3, 302s), each first server including at least one host processor (fig.3, i.e., 304) connected to a first bus (As figure 3 show, hardware accelerator module 306 is in peer 302 and physically connected to communication network 312 to communicate with other peer 302A via a bus connection.)
at least one network interface device (fig.3, i.e., 312), and at least one hardware accelerator module (fig.3, i.e., 306) connected to the first bus (As figure 3 show, hardware accelerator module 306 is in peer 302 and physically connected to communication network 312 to communicate with other peer 302A via a bus connection.)
 each hardware accelerator module including at least one field device coupled to receive network packet data from the switching tier over a first data path, and coupled to the at least one host processor by a second data path, (col.5, line 4-35, peer computers 102, 104 communicate via a communication network 106. The packets communicated between a first party and a plurality of other parties are passively inspected. The packets may each include a header and payload section.) each hardware accelerator module configurable to execute network packet data processing tasks independent from the at least one host processor of the server. (col.14, line 59-col.15, line 14, i.e., The ISMs act as an interface between the gatherers and the network devices enabling the gatherers to collect data from the network devices. ISMs can be packaged separately, allowing NSPs to customize ISM configurations to meet the specific requirements of their network.)
Givoly discloses all the limitations as the above but does not explicitly disclose field programmable gate array (FPGA) for receiving network packet data via network. However, Akyol discloses this. (paragraph 40, i.e., The NIC cluster can be implemented as an ASIC, FPGA or a custom-processor having the capability to: [0041] a) couple to a PCIe link comprising a plurality of lanes in accordance with the PCI-Express physical format standardized by PCI-SIG and switch to a working NIC (fault tolerant and failover support); [0045] e) parse data packets, and then perform a hash function on select header fields to preserve flow order.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Givoly using the FPGA of Akyol would yield the predictable result of communicating commands and the data between the device would increasing the performance of system.

As per claim 2, Givoly discloses wherein the at least one   device is configured to classify network packets incoming to the at least one hardware accelerator module. (col.14, line 59-col.15, line 14, i.e., The ISMs act as an interface between the gatherers and the network devices enabling the gatherers to collect data from the network devices. ISMs can be packaged separately, allowing NSPs to customize ISM configurations to meet the specific requirements of their network.)

As per claim 3, Givoly discloses wherein the at least one   device classifying network packets includes any selected from the group of identifying: logical connections of the network packets, networks for the network packets, sessions of the network packets, and application level data for the network packets. (col.14, line 59-col.15, line 14, i.e., The ISMs act as an interface between the gatherers and the network devices enabling the gatherers to collect data from the network devices. ISMs can be packaged separately, allowing NSPs to customize ISM configurations to meet the specific requirements of their network.)

As per claim 4, Givoly discloses wherein the at least one   device is configured to encrypt network packets incoming to the at least one hardware accelerator module or decrypt network packets outgoing from to the at least one hardware accelerator module. (col.2, lines 25-44, i.e., it may be determined whether the digital asset is encrypted, and the digital asset may be decrypted prior to identifying the at least one aspect associated with the first party and the at least one aspect associated with the digital asset.)

As per claim 5, Akyol discloses wherein the at least one FPGA is configured as a virtual switch, receiving network packets and forwarding the network packet data to a destination based on a network address. (paragraph 40, i.e., switch to a working NIC (fault tolerant and failover support); [0045] e) parse data packets, and then perform a hash function on select header fields to preserve flow order; and [0046] f) support PCI-Express multiple physical functions, multiple virtual functions and multi-root IO virtualization.)

As per claim 6, Givoly discloses wherein each hardware accelerator module further includes module memory accessible by circuits of the   device. (col.14, line 59-col.15, line 14, i.e., The ISMs act as an interface between the gatherers and the network devices enabling the gatherers to collect data from the network devices. ISMs can be packaged separately, allowing NSPs to customize ISM configurations to meet the specific requirements of their network.)

As per claim 7, Givoly discloses wherein the module memory is formed in the   device. (col.8, lines 1-11, i.e., with such record generated [and possibly temporarily stored in memory (i.e. RAM, persistent storage, etc.) with a plurality of similar records)

As per claim 8, Givoly discloses wherein the module memory includes volatile or nonvolatile memory. (col.8, lines 1-11, i.e., with such record generated [and possibly temporarily stored in memory (i.e. RAM, persistent storage, etc.) with a plurality of similar records)

As per claim 9, Givoly discloses wherein the at least one   device is configured to completely offload a predetermined network packet data processing task from the at least one host processor. (col.9, lines 32-67, i.e., only a predetermined-sized portion may be captured and/or used in the comparison. (52)    For example, criteria such as a percentage of the overall number of files transferred may be used in the foregoing comparison.)

As per claim 10, Givoly discloses wherein the network interface device comprises a network interface card (NIC).  (col.14, lines 37-67, i.e., a network device represents a subset of information sources that can be used by the system 500.  That is, the network devices are merely representative of the types of sources of information that could be accessed.)

As per claim 11, Givoly discloses wherein: the network interface device is physically connected to the at least one host processor by a second bus; and the   device is connected to the at least one host processor by a second bus different from the first bus. (see, fig.1 and 3, As figure 3 show, network 312 communicates with peers 302 and 302a, each computer has processor. The communication network 312 communicates with peers 302 and 302a via bus connection. The communication network 312 connect to peer 302 with connection bus and it show connected to other peer 302A with different bus as show in figure 3.)

As per claim 12, Givoly discloses wherein the at least one network interface device is located on the hardware accelerator module. (col.14, lines 37-67, i.e., a network device represents a subset of information sources that can be used by the system 500.  That is, the network devices are merely representative of the types of sources of information that could be accessed.)

As per claim 13, Akyol discloses wherein: the first servers are mounted in a rack; and the switching tier comprises a top-of-rack (TOR) switch mounted in at least one of the racks of the server. (paragraph 40, i.e., switch to a working NIC (fault tolerant and failover support); e) parse data packets, and then perform a hash function on select header fields to preserve flow order; and [0046] f) support PCI-Express multiple physical functions, multiple virtual functions and multi-root IO virtualization.)

As per claim 14, Givoly discloses the server system further including a lower tier comprising a plurality of second servers of the plurality of servers, the second servers not including any of the hardware accelerator modules. (see figure 1 and 3) 

As per claim 15, Givoly discloses a server system, comprising: 
a plurality of first type servers (fig.3, i.e., 302, 302A) interconnected by network connections, each first type server including at least one host processor (fig.3, i.e., 304), formed on a main board of the first type server, at least one network interface device, (fig.3, i.e., 312) and at least one hardware accelerator module comprising a circuit board physically connected to the mainboard of the first type server, (figure 3, shows computers 304, 304A communicate via a communication network 312 furthermore,  at col.11, lines 58-col.12, line 11, i.e., network/service element that observes or processes the packets, be connected via a tap (optical or electrical), be connected via an interface coupled to a spanning port or mirror port of a switch.) and including in the first server comprising at least one device; (col.4, lines 38-67, i.e., network architecture 100 is a module 108 for monitoring digital assets communicated over the communication network 106 between the peer computers 102, 104.  In the context of the present embodiment, the digital assets may include any digital code segment capable of being transmitted over the communication network 106.)
wherein the hardware accelerator modules of the first type servers form a hardware acceleration plane configured to enable processing of network packet data execute a packet-layer service by the hardware acceleration modules independent of the host processors, and transmission of network packet data between the hardware accelerator modules independent of the host processors. (col.14, line 59-col.15, line 14, i.e., The ISMs act as an interface between the gatherers and the network devices enabling the gatherers to collect data from the network devices. ISMs can be packaged separately, allowing NSPs to customize ISM configurations to meet the specific requirements of their network.)
Givoly discloses all the limitations as the above but does not explicitly disclose field programmable gate array (FPGA) for receiving network packet data via network. However, Akyol discloses this. (paragraph 40, i.e., The NIC cluster can be implemented as an ASIC, FPGA or a custom-processor having the capability to:  a) couple to a PCIe link comprising a plurality of lanes in accordance with the PCI-Express physical format standardized by PCI-SIG and switch to a working NIC (fault tolerant and failover support); e) parse data packets, and then perform a hash function on select header fields to preserve flow order.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Givoly using the FPGA of Akyol would yield the predictable result of communicating commands and the data between the device would increasing the performance of system.

As per claim 16, Akyol discloses wherein the hardware acceleration plane is a midplane disposed between a source for the network packet data and the host processors. (paragraph 40, i.e., switch to a working NIC (fault tolerant and failover support); [0045] e) parse data packets, and then perform a hash function on select header fields to preserve flow order; and [0046] f) support PCI-Express multiple physical functions, multiple virtual functions and multi-root IO virtualization.)

As per claim 17, Givoly discloses wherein each first type server includes at least a first bus connection between the at least one host processor and the at least one hardware accelerator module. (col.4, lines 38-67, i.e., network architecture 100 is a module 108 for monitoring digital assets communicated over the communication network 106 between the peer computers 102, 104.  In the context of the present embodiment, the digital assets may include any digital code segment capable of being transmitted over the communication network 106.)

As per claim 18, Givoly discloses wherein each the FPGA device of each at least one hardware accelerator module includes a bus interface directly connected to the first bus connection. (col.14, lines 37-67, i.e., a network device represents a subset of information sources that can be used by the system 500.  That is, the network devices are merely representative of the types of sources of information that could be accessed.)

As per claim 19, Givoly discloses wherein each hardware acceleration module receives network packet data at its   device. (col.14, line 59-col.15, line 14, i.e., The ISMs act as an interface between the gatherers and the network devices enabling the gatherers to collect data from the network devices. ISMs can be packaged separately, allowing NSPs to customize ISM configurations to meet the specific requirements of their network.)

As per claim 20, Givoly discloses, wherein each at least one hardware accelerator module is further configured to transmit network packet data to at least one of the host processors. (col.14, line 59-col.15, line 14, i.e., The ISMs act as an interface between the gatherers and the network devices enabling the gatherers to collect data from the network devices. ISMs can be packaged separately, allowing NSPs to customize ISM configurations to meet the specific requirements of their network.)

As per claim 21, Givoly discloses the server system, wherein each at least one hardware accelerator module is further configured to transmit network packet data to at least one of the host processor of its first type server. (col.14, line 59-col.15, line 14, i.e., The ISMs act as an interface between the gatherers and the network devices enabling the gatherers to collect data from the network devices. ISMs can be packaged separately, allowing NSPs to customize ISM configurations to meet the specific requirements of their network.)

As per claim 22, Givoly discloses wherein the plurality of first type servers are arranged into groups, each group including a switching device to provide network connections between at least the first type servers of the group; wherein (col.14, line 59-col.15, line 14, i.e., The ISMs act as an interface between the gatherers and the network devices enabling the gatherers to collect data from the network devices. ISMs can be packaged separately, allowing NSPs to customize ISM configurations to meet the specific requirements of their network.)
	Each group is physically organized in its own rack, and the switching device for each group includes a top-of-rack switch. (paragraph 40, Akyol discloses switch to a working NIC (fault tolerant and failover support); e) parse data packets, and then perform a hash function on select header fields to preserve flow order; and [0046] f) support PCI-Express multiple physical functions, multiple virtual functions and multi-root IO virtualization.)

As per claim 24, Givoly discloses wherein: each first server includes a main board with the first bust formed thereon; and the at least one hardware acceleration module has a physical bus connection to the first bus (col.5, line 4-35, peer computers 102, 104 communicate via a communication network 106. The packets communicated between a first party and a plurality of other parties are passively inspected. The packets may each include a header and payload section.) and 
	includes the at least one FPGA and at least one memory device mounted thereon, with the at least one FPGA 25 connected to the at least one memory device. (paragraph 32, akyol discloses the NIC cluster comprises a custom-designed hardware which is implemented with an ASIC, FPGA or a network processor including a set of FIFOs)

As per claim 25, Givoly discloses wherein: the main board of each first type server includes a first bust formed thereon; and 30 the at least one hardware acceleration module has a physical bus connection to the first bus (As figure 3 show, hardware accelerator module 306 is in peer 302 and physically connected to communication network 312 to communicate with other peer 302A via a bus connection.) and
	 includes the at least one FPGA and at least one memory device mounted thereon, with the at least one FPGA connected to the at least one memory device. (paragraph 32, akyol discloses the NIC cluster comprises a custom-designed hardware which is implemented with an ASIC, FPGA or a network processor including a set of FIFOs)

Response to Amendment
4.	Applicant's amendment filed on 6/16/2022 have been fully considered but does not place the application in condition for allowance.
	a. With respect to claim1, Applicant’s argues the communication network 312 is not the same reference to show Applicant’s network interface device. Examiner respectfully disagrees. As Givoly notes in Figure 1 shows, computers 102,104 communicate via a communication network 106, this implies a network interfaces device 106 is communicates with multiple servers 102 and 104.
Equivalent as figure 3, communication network 312 communicates with peers 302 and 302a, thus communication network 312 is equivalent as applicant’s claimed network interface device.

	b. With respect to claim 1, Applicant argues that rejection cannot show hardware accelerator module comprising a circuit board physically connected to a bus formed on the main board. Examiner respectfully disagrees. As Givoly notes in figure 3 show, hardware accelerator module 306 is in peer 302 and physically connected to communication network 312 to communicate with other peer 302A via a bus connection.

c. With respect to claim 11, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the network interface device is physically connected to the at least one host processor by a first bus and FPGA device is connected to the at least one host processor by a second bus different from the first bus.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	d. With respect to claim 22, Applicant argues that rejection cannot show switching tier comprises a top-of-the-rack switch. Examiner respectfully disagrees. Givoly notes as per figure 3, the communication network device 312 include switch device for switching communication between servers.) whereas Akyol notes in figure 3, the communication network device 312 include switch device for switching communication between servers. As figure 3 show, the communication network 312 communicates with peers 302 and 302a, the one connected of 302 is on the left (considered as up port of the communication network 312) and other connected to 302a is on the right (considered as down port of the communication network 312), therefore the up port is considered as top-of-rack of network switch of communication network device 312.

5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Venkataraman [Pub. No. US20180164865] discloses hardware resources such as FPGA dies, which may be coupled to NIC dies and/or memory dies.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635 or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsai Henry can be reached at (571)272-4176 or via e-mail addressed to [Henry.Tsai@USPTO.GOV].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300 for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. T. H./
Examiner, Art Unit 2184

 /HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184